Case 1:16-cv-01803-NLH-AMD Document 12 Filed 07/08/19 Page 1 of 1 PageID: 93




                                             July 8, 2019

VIA ECF
Honorable Noel L. Hillman, U.S.D.J.
Mitchell H. Cohen U.S. Courthouse
1 John F. Gerry Plaza
P.O. Box 2797
Camden, New Jersey 08101

               Re:      Costello, et al. vs. Winter Enterprises, P.C., et al.
                        Docket No. 1:16-cv-01803-NLH-AMD
                        Our File No. 10868

Dear Judge Hillman:

        We represent the Plaintiffs in the above captioned matter. As Your Honor is aware, the
parties engaged in mediation on June 5, 2019, before the Honorable Joel B. Rosen (Ret). That
mediation also pertained to a related state-court matter (Zisa, et al. vs. Winter Enterprises, P.C., et
al. Docket No. CAM-L-168-16) involving the same parties and legal counsel. While the parties
continue to actively discuss both matters, unfortunately, the parties did not reach a settlement at
mediation. In turn, Plaintiffs respectfully request that this matter be returned to active status.

        Further, no later than Monday, July 15, 2019, Plaintiffs intend to file an amended complaint
to include additional corporate entities. Upon filing, Plaintiffs will immediately serve the amended
complaint upon all parties, including Ms. Lodge. If Your Honor has any questions in this regard,
please do not hesitate to contact me. Thank you for Your Honor’s time and attention to this matter.

                                               Respectfully submitted,

                                               /s/ Matthew A. Luber

MAL/ead
Cc:  Teri S. Lodge, Esquire (via e-mail only)
